                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOSHUA SCOTT WILHITE,

               Plaintiff,

v.                                                                   No. 1:19-cv-00567-KG-JFR

UNITED STATES OF AMERICA,

               Defendant.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff's Complaint, Doc. 1, filed June 19,

2019. Plaintiff states that he is "chipped" and:

       I have been [chipped] for at least a decade now. I have known for about a year
       now. Previous years I did not know. I am filing a lawsuit against the Federal
       Government who partaked in this assignment without me knowing or without my
       permission under the acts of the Government I was blind of the fact of what I was
       being used for. Its not fair to me or the people. I will disable this chip and cut it
       out of my leg myself so help me GOD! . . . I am alive and will not be escorted back
       and fourth all over town to play your games anymore! I will [illegible] and take
       the chip out if this (con)tinues! Regardless I am still sewing the Federal Gov. I
       have been through hell Informing everybody on what needs to be done or how it
       can be changed yet nothing changes. I have been used in California, Arizona, Texas,
       Michigan, and New York! Its over! I have been taken away from my family! I
       dont get paid! and Im tired of the heat!

[sic] Complaint at 1-2. Plaintiff also states "[i]f you expect me to keep this in my leg! I expect to

get paid a lot of money!" Complaint at 3.

       As the party seeking to invoke the jurisdiction of this Court, Plaintiff bears the burden of

alleging facts that support jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir.

2013) (“Since federal courts are courts of limited jurisdiction, we presume no jurisdiction exists

absent an adequate showing by the party invoking federal jurisdiction”); Evitt v. Durland, 243 F.3d

388 *2 (10th Cir. 2000) (“even if the parties do not raise the question themselves, it is our duty to
address the apparent lack of jurisdiction sua sponte”) (quoting Tuck v. United Servs. Auto. Ass'n,

859 F.2d 842, 843 (10th Cir.1988).

       Plaintiff has not met his burden of showing that the Court has jurisdiction. “Sovereign

immunity protects the United States and its agencies from being sued without their consent. The

party asserting jurisdiction bears the burden of proving that sovereign immunity has been waived.”

Impact Energy Resources, LLC v. Salazar, 693 F.3d 1239, 1244 (10th Cir. 2012) (citations

omitted). Plaintiff has not shown that sovereign immunity has been waived.

       The Court will dismiss the Complaint without prejudice for lack of jurisdiction. See Fed.

R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action”); Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th

Cir. 2006) (“[D]ismissals for lack of jurisdiction should be without prejudice because the court,

having determined that it lacks jurisdiction over the action, is incapable of reaching a disposition

on the merits of the underlying claims.”).

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                                     _________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
